     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            160 Spear Street, Suite 800
 6          San Francisco, CA 94105
 7          Telephone: 415-977-8952
            Facsimile: 415-744-0134
 8          Email: Asim.Modi@ssa.gov
     Attorneys for Defendant
 9
10                              UNITED STATES DISTRICT COURT
11                            EASTERN DISTRICT OF CALIFORNIA
12                                        FRESNO DIVISION
13
     MOHAMMAD AHMAD MASOUD,                         )     Case No.: 1:19-cv-00127-EPG
14                                                  )
             Plaintiff,                             )     STIPULATION FOR VOLUNTARY
15                                                  )     REMAND PURSUANT TO
                     v.                             )     SENTENCE FOUR OF 42 U.S.C. § 405(g)
16
                                                    )
17   ANDREW SAUL,                                   )     (ECF No. 17)
     Commissioner of Social Security,               )
18                                                  )
19           Defendant.                             )
                                                    )
20
21           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that
22   this action be remanded to the Commissioner of Social Security for further administrative action
23   pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence
24   four.
25           Upon remand, the Appeals Council will remand the case to an administrative law judge
26   (ALJ) for a new hearing and decision. The Appeals Council will instruct the ALJ to reevaluate
27   the medical and other source opinion evidence in accordance with the relevant agency
28




                                                    -1-
 1   regulations and rulings. The ALJ will take any further action deemed necessary to develop the
 2   record and issue a new decision.
 3
 4                                               Respectfully submitted,
 5
     Date: October 21, 2019                      LAW OFFICES OF STUART T. BARASCH
 6
 7                                       By:     /s/ Asim H. Modi for Stuart T. Barasch*
                                                 STUART T. BARASCH
 8                                               *Authorized by email on October 21, 2019
                                                 Attorney for Plaintiff
 9
10   Date: October 21, 2019                      McGREGOR W. SCOTT
                                                 United States Attorney
11                                               DEBORAH LEE STACHEL
12                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
13
                                         By:     /s/ Asim H. Modi
14                                               ASIM H. MODI
15                                               Special Assistant United States Attorney
                                                 Attorneys for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   -2-
                                                  ORDER
 1
 2          Pursuant to the stipulation of the Parties (ECF No. 17), IT IS ORDERED that this action
 3   is remanded to the Commissioner of Social Security for further proceedings consistent with the
 4   terms of the Stipulation.
 5          The Clerk of the Court is directed to enter a final judgment in favor of Plaintiff, and
 6   against Defendant, reversing the final decision of the Commissioner.
 7
     IT IS SO ORDERED.
 8
 9      Dated:     October 21, 2019                            /s/
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     -3-
